DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The casing from claim 1 (Note: a labeled rectangular box added to Figure 1 would overcome this objection.  See MPEP 608.02(d) and 37 C.F.R. 1.83(a).
The retaining wedge that is mounted to slide in a radial direction relative to a rotation shaft from claim 1 (Note: a retaining wedge [6] is shown in the drawings, but it is unclear how the retaining wedge is capable of sliding in a radial direction since the bottom of the retaining wedge is encapsulated by the bearing support [4].  Furthermore, the bearing support [4] is disclosed as being fastened to the casing (which is not shown in the drawings) therefore it appears that the bearing support [4] itself is not movable.)
The position offset from claim 4 where the first mounting flange [61] is spaced from the worm wheel [31] in the axial direction of the rotation shaft [22] and relative to the axial position of the front wall [60], but there is no position offset shown in the drawings that matches this claim limitation.  It appears that the Applicant is referring to element dc in Figure 1 as being a position offset, but dimension dc does not measure between a surface of the first mounting flange [61] and a surface of the worm wheel [31].  Element dc appears to be measuring the distance from the first mounting flange [61] to a rear wall of the retaining wedge [6].  The left part of the dimension of dc appears to have nothing to do with the worm wheel [31]. See Page 9 / Lines 26-30 of the specification.
The housing from claim 10 (Note: Claim 10 discloses that the bearing support includes a housing, but a separate housing is not shown in the drawings. Is the bearing support itself a housing?)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 6, recites “the rotation shaft]” which is grammatically incorrect and should be changed to --the rotation shaft--.
Claim 1, lines 9-11, recites “wherein the reduction gear mechanism includes a worm gear, a worm being fastened to the rotation shaft of the rotor and a worm wheel being fastened to the output shaft of the gear motor” which should be changed to --wherein the reduction gear mechanism includes a worm gear, the worm gear is comprised of a worm being fastened to the rotation shaft of the rotor and a worm wheel being fastened to the output shaft of the gear motor-- to make it clear (and in-line with Applicant’s arguments) what structures form the worm gear.
Claim 1, line 21, recites “said force” which should be changed to --said axial force-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the edge surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-9, 13, and 15 are allowed over the prior art of record.
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 10 of the Remarks that “Regarding the objection to the drawings with respect to claim 4, the Examiner asserts that the position offset is not clear. The Applicant asserts the position offset mentioned in claim 4 corresponds to the value “dc” as seen in Fig. 1. The first mounting flange 61 is spaced from the worm wheel 31 by a position offset “dc” in the axial direction of the rotation shaft and relative to the axial position of the front wall 60.”
The drawing objection has been maintained because Applicant’s arguments and the drawing amendments filed on July 29, 2022 do not make it clear how element “dc” in Figure 1 relates to the worm wheel.  Element “dc” does not measure between a surface of the first mounting flange [61] and a surface of the worm wheel [31].  Element “dc” appears to be measuring the distance from the first mounting flange [61] to a rear wall of the retaining wedge [6].  The left part of the dimension of dc appears to have nothing to do with the worm wheel [31].
The Applicant argued on Page 10 of the Remarks that “While the terms “casing” and “housing” are not expressly illustrated in the Figures, one of ordinary skill in the art would understand that these components reference generally an outer housing for the motor.”
The Applicant is advised to add a labeled rectangular box around the structure in Figure 1 (and 2) to show the casing.  It is still unclear how the bearing support [element 4] includes a housing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656